Title: To Thomas Jefferson from William Schultz, 11 July 1807
From: Schultz, William
To: Jefferson, Thomas


                        
                            Honourable Sir!
                            Philadelphia July 11 1807.
                        
                        I take the liberty of forwarding it immediately in the liberty of forwarding it, immediately in the present
                            emergency of public affairs, It is always a delicate task for a man to dwell on his own talents, I shall only therefore
                            say that if you should do me the honour to command my services, my labours shall speak for themselves. I should be happy,
                            Sir, to hear from you as soon as convenient, when, if you should give me any encouragement, I shall forward to you
                                specimens of my abilities in navel Science & fortifications,
                            which you will be more able to Judge of the propriety of my present application.
                  I have the honour to be, Sir Your humble
                            Servt.
                        
                            William Schultz.
                        
                        
                            P.S. at the request of a number of Gentlemen of this City I have been invided to offer this represention
                                for casting, and, previously preparing a mould for a Canon in the Turkish style to Cary a marble ball incluting of
                                    won tousend ℔ Weight, as was annoinced in the papers the
                                other day, to have ben disharged at the Dardanalles at the British fleet, according to calculation I estimate the
                                    total cost to be from 2 to 3000 $, including the metal the casting, the boring, the carriges
                                &c. to be worked by the small number of ten men—
                            as the first disharge of this Gun may appear to
                                dangerous owing to the Combustion of so much Gun Powder, I would engage to fire it myself—It coud be
                                [much] less to dt on the
                                    execution wich a Cannon would do in the attack of an enomy, when
                                landing or in a small Passage as this is obveus to all that bein moved to be the most terribil. The mechanical Power
                                attendet on this Gun & the advantages it would possess in the defence of a Harbour, or coast will be evident on stating that it will carry a Ball of 1000 ℔ Weight half a
                                myll when level—an 2000½ ℔ bolls 1200 or 1400 feet—er a Bom of sum weight if elevated 40° to mile er more—according
                                to the Quantity of Powder employed.—
                        
                        
                            William Schultz.
                        
                    